





AGREEMENT AND PLAN OF MERGER







THIS AGREEMENT AND PLAN OF MERGER (the "Agreement") is made and entered into
this 1st day of July, 2016, by and among GULF+WESTERN INDUSTRIES, INC., a Nevada
corporation ("G+W"); MAGELLAN GOLD CORPORATION, a Nevada corporation
("Magellan"); and MAGELLAN MERGER SUB, INC. a Nevada wholly-owned subsidiary of
Magellan ("MSub").  G+W, Magellan and MSub are hereinafter sometimes
individually referred to as a “party” and collectively as the “parties”.




WITNESETH:




WHEREAS, Magellan is the owner in the aggregate of one hundred (100) shares (the
"Shares") of the issued and outstanding Common Stock of MSub, $.001 par value
per share, representing all the issued and outstanding shares of the capital
stock of MSub;




WHEREAS, for federal income tax purposes, the merger of MSub and G+W is intended
to qualify as a tax-free reorganization pursuant to Section 368 of the Internal
Revenue Code of 1986, as amended (the “Code”); and




WHEREAS, the parties hereto desire to set forth certain representations,
warranties and covenants under which a merger of MSub and G+W will occur.




NOW, THEREFORE, for and in consideration of the premises, the mutual
representations, warranties and covenants herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby covenant and agree as follows:




SECTION 1: THE MERGER




1.1

The Merger.  Subject to the terms and conditions of this Agreement, at the
Effective Time (as defined in Section 1.3 herein), MSub shall be merged (the
"Merger") with and into G+W upon the terms and conditions set forth herein as
permitted by and in accordance with the Nevada Revised Statutes (“NRS”).
Thereupon, the separate existence of MSub shall cease, and G+W, as the surviving
corporation in the Merger (the "Surviving Corporation"), shall continue to exist
under and be governed by the NRS, with all its purposes, objects, rights,
privileges, immunities, powers and franchises continuing unaffected and
unimpaired by the Merger. The name of the Surviving Corporation remain the same.




1.2

Filing.  As soon as practicable and provided that this Agreement has not been
terminated pursuant to Section 6 hereof, MSub and G+W will cause a short form of
Articles of Merger, in a form approved by all of the parties, to be executed,
acknowledged and filed with the Secretary of State of Nevada as provided in
applicable provisions of the NRS and obtain a copy of the Articles of Merger,
certified by the Nevada Secretary of State.




















1.3

Effective Time of the Merger. The Merger shall become effective July 1, 2016.
 The date and time of the completion of such filings is herein sometimes
referred to as the "Effective Time".




1.4

Closing: Closing Date.  Subject to the terms and conditions set forth in the
Agreement, the consummation of the transactions referenced above shall take
place at such time date and place as G+W and MSub shall designate (the "Closing
Date").




SECTION 2: APPROVALS



2.1

Magellan Approval.  The Board of Directors of Magellan has adopted resolutions
approving this Merger Agreement and the transactions contemplated hereby in
accordance with Nevada Revised Statutes



2.2

MSub Approval.  The Board of Directors and the shareholders of MSub have adopted
resolutions approving this Merger Agreement and the transactions contemplated
hereby in accordance with Nevada Revised Statutes.



2.3

G+W Approval.  The Board of Directors of G+W has adopted resolutions approving
this Merger Agreement and the transactions contemplated hereby in accordance
with Nevada Revised Statutes.



2.4.

It is intended, for federal tax purposes, that the merger accomplished by the
Merger Agreement will qualify as a tax-free reorganization within the meaning of
Section 368(a)(1)(A) of the Internal Revenue Code.




SECTION 3: CONVERSION OR CANCELLATION OF SHARES




3.1

Conversion or Cancellation of Shares.   At the Effective Time, the issued and
outstanding shares of Common Stock, $.001 par value, of G+W, other than the
outstanding shares of G+W currently held by Magellan ("G+W Common Stock") shall,
by virtue of the Merger, be cancelled and converted into the right to receive
shares of the capital stock of Magellan, as follows:




(a)

 The shares of G+W Common Stock issued and outstanding immediately prior to the
Effective Time, excluding any such shares currently held by Magellan, shall be
converted into the right to receive 8,623,957 shares of Common Stock of
Magellan, $.001 par value per share (the "Magellan Common Stock").  Such right
may be exercised by the surrender of the certificate(s) representing such shares
of G+W Common Stock.  




(b)

Each share of Magellan Common Stock, issued under paragraph (a) above shall be
restricted securities pursuant to Rule 144 promulgated under the Securities Act.




(c)

At the Effective Time, all outstanding shares of MSub shall be cancelled and no
payment shall be made in respect thereof.























SECTION 4:  CERTAIN EFFECTS OF MERGER




4.1

Effect of Merger.  Upon the Effective Date, the separate existence of MSub shall
cease and G+W, as the Surviving Corporation: (i) shall continue to possess all
of its assets, rights, powers and property as constituted immediately prior to
the Effective Date; (ii) shall be subject to all actions previously taken by its
and MSub's Boards of Directors; (iii) shall succeed, without other transfer, to
all of the assets, rights, powers and property of MSub in the manner as set
forth in the applicable provisions of Nevada Revised Statutes; (iv) shall
continue to be subject to all of the debts, liabilities and obligations of MSub
as constituted immediately prior to the Effective Date; and (v) shall succeed,
without other transfer, to all of the debts, liabilities and obligations of MSub
in the same manner as if G+W had itself incurred them, all as more fully
provided under the applicable provisions of Nevada Revised Statutes




4.2

Further Assurances. If at any time after the Effective Time the Surviving
Corporation shall consider any further deeds, assignments or assurances in law
or any other action necessary, desirable or proper (a) to vest, perfect or
confirm, of record or otherwise, in the Surviving Corporation the title to any
property or rights of MSub acquired or to be acquired by reason of, or as a
result of, the Merger, or (b) otherwise to carry out the intents and purposes of
this Agreement, MSub and Magellan agree that it and its proper officers and
directors shall and will execute and deliver, or cause to be executed and
delivered, all such property, deeds, assignments and assurances in law and take
all other action necessary, desirable or proper to vest, perfect or confirm
title to such property or right in the Surviving Corporation and otherwise to
carry out the purposes of this Agreement.




SECTION 5:  CHARTER DOCUMENTS; DIRECTORS AND OFFICERS



Section 5.1.

Articles of Incorporation and Bylaws.  The Articles of Incorporation of G+W and
the Bylaws of G+W as in effect immediately prior to the Effective Date shall
continue in full force and effect as the Articles of Incorporation and Bylaws of
the Surviving Corporation until duly amended in accordance with the provisions
thereof and applicable law.



Section 5.2

Directors and Officers.  The directors and officers of G+W immediately prior to
the Effective Date shall be the directors and officers of the Surviving
Corporation until their respective successors are duly elected or appointed and
qualified or until as otherwise provided by law, or by the Articles of
Incorporation and Bylaws of the Surviving Corporation.






SECTION 6.

GENERAL



Section 6.1.

Abandonment.  At any time before the Effective Date, this Merger Agreement may
be terminated and the Merger contemplated hereby may be abandoned by the Board
of Directors of any of the parties.



Section 6.2.

Counterparts.  This Merger Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

















IN WITNESS WHEREOF, this Merger Agreement is hereby executed on behalf of each
of such two corporations and attested by their respective officers thereunto
duly authorized.

MAGELLAN GOLD CORPORATION, a Nevada corporation




/s/ W. Pierce Carson

W. Pierce Carson, President




MAGELLAN MERGER SUB, INC., a Nevada corporation




/s/ John C. Power

John C. Power, President




GULF+WESTERN INDUSTRIES, INC.,

a Nevada corporation




/s/ W. Pierce Carson

W. Pierce Carson, President












